Name: Council Regulation (EC) No 2435/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Romania
 Type: Regulation
 Subject Matter: international trade;  Europe;  tariff policy;  trade;  European construction;  agricultural activity
 Date Published: nan

 Avis juridique important|32000R2435Council Regulation (EC) No 2435/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Romania Official Journal L 280 , 04/11/2000 P. 0017 - 0025Council Regulation (EC) No 2435/2000of 17 October 2000establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with RomaniaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part(1), provides for certain concessions for certain agricultural products originating in Romania.(2) Improvements to the preferential agreements of the Europe Agreement with Romania were provided for in the Protocol adjusting trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part, to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture including improvements to the existing preferential arrangements(2). The Council approved the abovementioned Protocol on behalf of the Community by Council Decision 98/626/EC(3).(3) In accordance with the directives adopted by the Council on 30 March 1999, the Commission and Romania concluded on 26 May 2000 negotiations on a new Additional Protocol to the Europe Agreement.(4) The new Additional Protocol, which provides for additional agricultural concessions, will be based on Article 21(5) of the Europe Agreement, establishing that the Community and Romania are to examine in the Association Council, product by product and on an orderly and reciprocal basis, the possibility of granting each other further concessions.(5) A swift implementation of the adjustments forms an essential part of the results of the negotiations for the conclusion of a new Additional Protocol to the Europe Agreement with Romania.(6) It is therefore appropriate to provide for the adjustment, as an autonomous and transitional measure, of the agricultural concessions provided for in the Europe Agreement with Romania.(7) Romania will also undertake all the necessary legislative provisions, on an autonomous and transitional basis, in order to implement simultaneously the commitments made by Romania as a result of the conclusion of the negotiations.(8) The measures necessary for the implementation of this Regulation should be in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(4).(9) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(5) codified the management rules for tariff quotas designed to be used following the chronological order of dates of customs declarations,HAS ADOPTED THIS REGULATION:Article 11. The arrangements for import into the Community applicable to certain agricultural products originating in Romania as set out in Annexes A(a) and A(b) to this Regulation shall replace those set out in Annex XI to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part.2. On the entry into force of the new Additional Protocol adjusting the Europe Agreement referred to in paragraph 1, the concessions provided for in that Protocol shall replace those referred to in Annexes A(a) and A(b) to this Regulation.3. The Commission shall adopt detailed rules for the application of this Regulation in accordance with the procedure laid down in Article 3(2).Article 21. Tariff quotas with an order number above 09.5100 shall be administered by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.2. Quantities of goods subject to tariff quotas and released for free circulation as from 1 July 2000 under the concessions provided for in Annex XI to the Europe Agreement in accordance with the provisions of Regulation (EC) No 3066/95(6) before the entry into force of this Regulation shall be fully counted against the quantities provided for in the Annex A(b) to this Regulation.Article 31. The Commission shall be assisted by the Committee instituted by Article 23 of Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market of cereals(7) or, where appropriate, the committee instituted by the relevant provisions of the other Regulations on the common organisation of agricultural markets, hereinafter referred to as the "Committee".2. Where reference is made to this paragraph, the procedure laid down in Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.Article 4This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 17 October 2000.For the CouncilThe PresidentL. Fabius(1) OJ L 357, 31.12.1994, p. 2.(2) OJ L 301, 11.11.1998, p. 3.(3) OJ L 301, 11.11.1998, p. 1.(4) OJ L 184, 17.7.1999, p. 23.(5) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1662/1999 (OJ L 197, 29.7.1999, p. 25).(6) OJ L 328, 30.12.1995, p. 31. Regulation as last amended by Regulation (EC) No 2435/98 (OJ L 303, 13.11.98, p. 1).(7) OJ L 181, 1.7.1992, p. 21.ANNEX A(a)Customs duties on imports applicable in the Community to products originating in Romania and listed below shall be abolishedCN code(1)0101 20 100104 20 100106 00 100106 00 200205 00 110205 00 190205 00 900206 80 910206 90 910208 20 000208 90 100208 90 500208 90 600208 90 800210 90 100407 00 900410 00 000604 10 900604 91 210604 91 290604 91 410604 91 490604 91 900604 99 900701 10 000709 51 300709 51 500709 52 000709 60 990709 90 400711 30 000713 50 000714 90 900802 12 900802 40 000802 90 500802 90 600802 90 850808 10 100810 20 900810 30 900810 40 300810 50 000810 90 850811 90 850813 40 950814 00 000901 12 000901 21 000901 22 000902 10 000904 12 000904 20 900905 00 000907 00 000910 20 900910 40 900910 91 900910 99 991006 10 101007 00 101208 10 001209 11 001209 19 001209 21 001209 23 801209 29 501209 30 001209 91 101211 90 301212 10 101212 10 991302 19 051504 10 101504 10 991504 20 101504 30 101509 10 101509 90 001510 00 101510 00 901511 10 901511 90 111511 90 191511 90 911511 90 991513 11 101513 11 911513 11 991513 19 111513 19 191513 19 301513 19 911513 19 991513 21 111513 21 191513 21 301513 21 901513 29 111513 29 191513 29 301513 29 501513 29 911513 29 991515 50 111515 50 191515 50 911515 50 991515 90 291515 90 391515 90 401515 90 511515 90 591515 90 601515 90 911515 90 991518 00 311518 00 391522 00 912001 90 202005 90 102008 19 112008 19 132008 19 512008 19 592008 92 722306 90 192309 90 102309 90 312309 90 412309 90 51(1) As defined in Commission Regulation (EC) No 2204/1999 of 12 October 1999, amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 278, 28.10.1999, p. 1).ANNEX A(b)Imports into the Community of the following products originating in Romania shall be subject to the concessions set out below(MFN = most favoured nation duty)>TABLE>Annex to Annex A(b)Minimum import price arrangement for certain soft fruit for processing1. Minimum import prices are fixed as follows for the following products for processing originating in Romania:>TABLE>2. The minimum import prices, as set out in point 1, will be respected on a consignment by consignment basis. In the case of a customs declaration value being lower than the minimum import price, a countervailing duty will be charged equal to the difference between the minimum import price and the customs declaration value.3. If the import prices of a given product covered by this Annex show a trend suggesting that the prices could go below the level of the minimum import prices in the immediate future, the European Commission will inform the Romanian authorities in order to enable them to correct the situation.4. At the request of either the Community or Romania, the Association Committee shall examine the functioning of the system or the revision of the level of the minimum import prices. If appropriate, the Association Committee shall take the necessary decisions.5. To encourage and promote the development of trade and for the mutual benefit of all parties concerned, a consultation meeting will be organised three months before the beginning of each marketing year in the European Community. This consultation meeting will take place between the European Commission and the interested European producers' organisations for the products concerned, of the one part, and the authorities', producers' and exporters' organisations of all the associated exporting countries, of the other part.During this consultation meeting, the market situation for soft fruit including, in particular, forecasts for production, stock situation, price evolution and possible market development, as well as possibilities to adapt supply to demand, will be discussed.